 

Exhibit 10.1

FIRST INCREMENTAL AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST INCREMENTAL AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this “Incremental Amendment”) dated as of April 8, 2020, is by and among SIX
FLAGS ENTERTAINMENT CORPORATION, a Delaware corporation (the “Parent”), SIX
FLAGS OPERATIONS INC., a Delaware corporation (“Holdings”), SIX FLAGS THEME
PARKS INC., a Delaware corporation (the “Borrower”), the Subsidiary Guarantors
listed on the signature pages hereof, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders from time to time party to
the Credit Agreement referred to below (the “Lenders”), the Incremental
Revolving Lenders (as defined below) and the other Lenders party hereto.

R E C I T A L S

A.        The Borrower, Parent, Holdings, the Lenders, the Administrative Agent
and the other agents referred to therein are parties to that certain Second
Amended and Restated Credit Agreement dated as of April 17, 2019, as amended by
that certain First Amendment to Second Amended and Restated Credit Agreement,
dated as of October 18, 2019, and as amended by that certain Replacement
Revolving Facility Amendment to Second Amended and Restated Credit Agreement,
dated as of the date hereof (as further amended, restated, amended and restated
or otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”, and the Existing Credit Agreement as amended by this
Incremental Amendment, the “Credit Agreement”), pursuant to which the Lenders
have made certain financial accommodations (subject to the terms and conditions
thereof) to the Borrower.

B.         The Borrower has requested and the lenders identified on Schedule A
hereto (the “Incremental Revolving Lenders”) have agreed to provide incremental
Series B Replacement Revolving Commitments in the aggregate amount of
$131,000,000 (the “Incremental Revolving Credit Commitments”; the Loans made
pursuant thereto, the “Incremental Revolving Credit Loans”) in accordance with
Section 3.3 of the Credit Agreement.

C.         Pursuant to Section 3.3(c) of the Existing Credit Agreement, the
Borrower, the Administrative Agent and the Incremental Revolving Lenders desire
to amend the Existing Credit Agreement on the terms as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.        Defined Terms.  Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement.  Unless otherwise indicated, all article, schedule, exhibit and
section references in this Incremental Amendment refer to articles, schedules,
exhibits and sections of the Credit Agreement.

 

 



 



 

Section 2.        Amendments to Existing Credit Agreement. Subject to the
satisfaction or waiver in writing of each condition precedent set forth in
Section 4 hereof, and in reliance on the representations, warranties, covenants
and agreements contained in this Incremental Amendment, the Administrative Agent
and the Incremental Revolving Lenders hereby consent to the following amendments
to the Existing Credit Agreement:

2.1       Amendments to Section 1.1 (Defined Terms).

(a)        The definition of “Agreement” is hereby amended by replacing the
words “and the Replacement Amendment” with “, the Replacement Amendment and the
First Incremental Amendment” before the period at the end thereof.

(b)        The following definitions are hereby added to Section 1.1 of the
Credit Agreement where alphabetically appropriate:

“First Incremental Amendment”:  the First Incremental Amendment to Second
Amended and Restated Credit Agreement, dated as of April 8, 2020, by and among
Holdings, Parent, the Borrower, the Subsidiary Guarantors party thereto, the
Administrative Agent and the Incremental Revolving Lenders party thereto.

Section 3.        Incremental Revolving Facility.

3.1       Incremental Revolving Credit Commitments.

(a)        Subject to the satisfaction or waiver in writing of each condition
precedent set forth in Section 4 hereof, and in reliance on the representations,
warranties, covenants and agreements contained in this Incremental Amendment,
each Incremental Revolving Lender hereby agrees to provide its respective
Incremental Revolving Credit Commitments to the Borrower in a principal amount
not to exceed the amount set forth opposite such Incremental Revolving Lender’s
name in Schedule A attached hereto.  The Administrative Agent has notified each
Incremental Revolving Lender of its allocated Incremental Revolving Credit
Commitment, and each Incremental Revolving Lender is a signatory to this
Incremental Amendment.

(b)        Class of Revolving Credit Loans and Agreements of the Incremental
Revolving Lenders.  The Incremental Revolving Credit Commitments shall be in the
form of an increase to the Series B Replacement Revolving Commitments under the
Existing Credit Agreement immediately prior to the Effective Date (such existing
Series B Replacement Revolving Commitments, for the purposes of this Incremental
Amendment, herein called the “Existing Revolving Credit Commitments”), and
thereafter, the Incremental Revolving Credit Commitments and the Existing
Revolving Credit Commitments shall be treated as a single class and a single
Facility of Revolving Credit Commitments for all purposes under the Credit
Agreement and the other Loan Documents.  As of the Effective Date, after giving
effect to the Incremental Revolving Credit Commitments, the aggregate amount of
the Total Revolving Credit Commitments (including any Original Revolving Credit
Commitments) pursuant to the Credit Agreement shall be $481,000,000.

(c)        Agreements of the Incremental Revolving Lenders.  Each Incremental
Revolving Lender agrees that (i) effective on and at all times after the
Effective Date, such





2



 

Incremental Revolving Lender will be bound by all obligations of a Lender and a
Revolving Credit Lender under the Credit Agreement and (ii) on the Effective
Date, (A) each of the Revolving Credit Lenders party to the Existing Credit
Agreement immediately prior to the Effective Date that have Series B Replacement
Revolving Commitments (the “Existing Revolving Credit Lenders”) shall assign to
each of the Incremental Revolving Lenders, and each of the Incremental Revolving
Lenders shall purchase from each of the Existing Revolving Credit Lenders, at
the principal amount thereof, such interests in the outstanding Revolving Credit
Loans and participations in Letters of Credit and Swing Line Loans outstanding
on the Effective Date that will result in, after giving effect to all such
assignments and purchases, such Revolving Credit Loans and participations in
Letters of Credit and Swing Line Loans being held by Existing Revolving Credit
Lenders and the Incremental Revolving Lenders ratably in accordance with their
Revolving Credit Commitments after giving effect to the addition of the
Incremental Revolving Credit Commitments hereby, (B) each Incremental Revolving
Credit Commitment shall be deemed, for all purposes, a Revolving Credit
Commitment and a Series B Replacement Revolving Commitment and each loan made
thereunder shall be deemed, for all purposes, a Revolving Credit Loan and have
the same terms as all Revolving Credit Loans made pursuant to the Series B
Replacement Revolving Commitments and (C) each Incremental Revolving Lender
shall become a Revolving Credit Lender with respect to the Incremental Revolving
Credit Commitments and all matters relating thereto.  Each Incremental Revolving
Lender (i) confirms that it has received a copy of the Credit Agreement and the
other Loan Documents, together with copies of the financial statements referred
to therein and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Incremental
Amendment; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or agent thereunder and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender and a Revolving Credit Lender.

(d)        Incremental Incurrence Basket.  The Borrower hereby acknowledges that
all of the Incremental Revolving Credit Commitments are being incurred under the
Incremental Incurrence Basket.

(e)        Use of Proceeds.  The Borrower will use the proceeds of the
Incremental Revolving Credit Commitments (i) to finance the working capital
needs and general corporate purposes of Parent, Holdings, the Borrower and its
Subsidiaries and (ii) to pay fees and expenses in connection with the foregoing
and the preparation and negotiation of this Incremental Amendment.

(f)        Credit Agreement Governs.  Except as otherwise stated herein, the
terms of the Incremental Revolving Credit Commitments shall be the same as the
terms of the Existing Revolving Credit Commitments as set forth in the Credit
Agreement.  The Applicable Margin for the Incremental Revolving Credit Loans
shall be the same as for the Existing Revolving Credit





3



 

Loans and the Commitment Fee Rate for the Incremental Revolving Credit
Commitments shall be the same for the Existing Revolving Credit Commitments.

(g)        Pari Passu; Maturity.  The Incremental Revolving Credit Commitments
shall rank pari passu in right of payment and of security with the Existing
Revolving Credit Commitments and mature on the same date that the Existing
Revolving Credit Commitments mature. For the avoidance of doubt, the Incremental
Revolving Credit Commitments shall share in mandatory prepayments of Revolving
Credit Loans under Section 5.5 of the Credit Agreement on a pro rata basis with
the Existing Revolving Credit Commitments, in voluntary prepayments of Revolving
Credit Loans under Section 5.4 of the Credit Agreement on a pro rata basis with
the Existing Revolving Credit Commitments and in connection with a voluntary
termination or permanent reduction of the Revolving Credit Commitments under
Section 5.3 of the Credit Agreement on a pro rata basis with the Existing
Revolving Credit Commitments.

(h)        The Lenders party hereto hereby agree that notwithstanding Section
3.2 of the Credit Agreement, the Borrower may deliver a notice of borrowing for
Eurocurrency Loans on the date hereof solely with respect to a borrowing of
Revolving Credit Loans on the date hereof.

Section 4.        Conditions Precedent.

4.1       Effectiveness.  The amendments set forth in Section 2 of this
Incremental Amendment and the obligation of the Incremental Revolving Lenders to
provide the Incremental Revolving Credit Commitments hereunder shall not become
effective until the date (the “Effective Date”) on which each of the following
conditions has been satisfied (or waived in accordance with Section 12.1 of the
Credit Agreement):

(a)        Counterparts.  Administrative Agent shall have received executed
counterparts of this Incremental Amendment from the Administrative Agent, each
of the Loan Parties and each Incremental Revolving Lender.

(b)        Replacement Revolving Facility Amendment. That certain Replacement
Revolving Facility Amendment to Second Amended and Restated Credit Agreement,
dated as of the date hereof, shall have closed and be effective prior to the
effectiveness of this Incremental Amendment.

(c)        Notes.  The Administrative Agent shall have received, for the account
of each Incremental Revolving Lender, if requested, at least two Business Days
in advance of the Effective Date, Notes conforming to the requirements set forth
in the Credit Agreement and executed and delivered by a duly authorized officer
of the Borrower.

(d)        No Default or Event of Default.  As of the Effective Date after
giving effect to this Incremental Amendment, no Default or Event of Default
shall have occurred and be continuing.

(e)        Representations and Warranties.  Each of the Loan Parties does hereby
represent and warrant to the Incremental Revolving Lenders that, as of the
Effective Date after giving effect to this Incremental Amendment all of the
representations and warranties of each Loan Party contained in the Credit
Agreement or the other Loan Documents are true and correct in all material
respects on and as of the Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
 further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall





4



 

be true and correct (after giving effect to any qualification therein) in all
respects on and as of the Effective Date or such earlier date;

(f)        Fees.  Subject to the terms and conditions of Section 12.5 of the
Credit Agreement, the Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, or
substantially simultaneously with the effectiveness of this Incremental
Amendment, including to the extent invoiced at least one Business Day prior
thereto, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid to the Administrative Agent by the Borrower under the Credit
Agreement.

(g)        Lien Searches.  The Administrative Agent shall have received the
results of recent Uniform Commercial Code and other lien searches in each
relevant domestic jurisdiction with respect to all Property of the Loan Parties
(except that with respect to the Real Property, such lien searches shall be
limited to the Mortgaged Properties), and such search shall reveal no Liens on
any of the Property of the Loan Parties, except for Permitted Liens.

(h)        The U.S.A. PATRIOT Act.  No later than three Business Days prior to
the Effective Date, to the extent requested in writing by the Administrative
Agent at least five Business Days prior to the Effective Date, the
Administrative Agent shall have received the documentation and other information
as required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the U.S.A. PATRIOT
Act (including, without limitation, a Beneficial Ownership Certification in
relation to the Borrower).

(i)         Documentary Conditions.      The Administrative Agent shall have
received each of the following, dated as of the Effective Date:

(i) (A) copies of resolutions of the board of directors of the Borrower
approving and authorizing the execution, delivery and performance of this
Incremental Amendment, certified as of the Effective Date by a Responsible
Officer of the Borrower as being in full force and effect without modification
or amendment, (B) good standing certificates for each Loan Party, in each case,
from the jurisdiction in which they are organized, (C) a certificate of a
Responsible Officer, the secretary or the assistant secretary of the Borrower
with appropriate insertions and attachments and (D) a solvency certificate from
the chief financial officer of Parent (after giving effect to the establishment
of the Incremental Revolving Credit Commitments) substantially in the form of
Exhibit D to the Credit Agreement;

(ii) a certificate of the Responsible Officer of the Borrower certifying that
the Borrower, on a Pro Forma Basis after giving effect to this Incremental
Amendment and the transactions contemplated hereby (and assuming that the
Incremental Revolving Credit Commitments established hereby are fully funded),
is in compliance with (x) the Senior Secured Leverage Ratio as set forth in
clause (iii) of the definition of “Incremental Amount” in Section 1.1 of the
Existing Credit Agreement and (y) the covenant set forth in Section 9.1 of the
Credit Agreement, as of the latest Measurement Period; and





5



 

(iii) the signed legal opinion of Kirkland & Ellis LLP, special counsel to the
Borrower, addressed to the Administrative Agent and each Incremental Revolving
Lender, in form and substance reasonably satisfactory to the Administrative
Agent, shall cover such other matters incident to the transactions contemplated
by this Incremental Amendment as the Administrative Agent may reasonably
require.

Section 5.        Post-Closing Obligations.  Within 90 days after the Effective
Date (or such longer period as the Administrative Agent may reasonably agree),
Administrative Agent and the applicable Loan Parties shall have entered into
such amendments to the Security Documents (including modifications to the
Mortgages) and received such title related documentation, in each case as may be
reasonably requested by the Administrative Agent in connection with the
Incremental Revolving Credit Commitments and the Borrower shall have delivered
such other documents and certificates in connection therewith as may be
reasonably requested by the Administrative Agent, in each case as are necessary
or advisable to maintain in favor of the Administrative Agent, for the benefit
of the Lenders, Liens on the Collateral that are duly perfected (subject to
Permitted Liens) in accordance with the requirements of, or the obligations of
the Loan Parties under, the Credit Agreement, the other Loan Documents and
applicable Law.

Section 6.        Representations and Warranties.  To induce the Administrative
Agent and each Incremental Revolving Lender party hereto to enter into this
Incremental Amendment, each of the Loan Parties represents and warrants to the
Administrative Agent and each Incremental Revolving Lender party hereto on and
as of the Effective Date that:

(a)        all of the representations and warranties of each Loan Party
contained in the Credit Agreement or the other Loan Documents are true and
correct in all material respects on and as of the Effective Date; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided,  further that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on and as of the Effective Date or such earlier date; and

(b)        no Default or Event of Default exists as of the Effective Date or
would result from this Incremental Amendment and the transactions contemplated
hereby.

Section 7.        Reaffirmation of Guaranty.  Each Guarantor reaffirms its
guarantee of the Obligations (as defined in the Guarantee and Collateral
Agreement) under the terms and conditions of the Guarantee and Collateral
Agreement and agrees that such guarantee remains in full force and effect and is
hereby ratified, reaffirmed and confirmed.  Each Guarantor hereby confirms that
it consents to the terms of this Incremental Amendment, including, without
limitation, the extension of additional credit to the Borrower in the form of
the Incremental Revolving Credit Commitments in an aggregate principal amount of
$131,000,000, which is in addition to the obligations owed by the Loan Parties
under the Credit Agreement immediately prior to the Effective Date and which
constitutes “Obligations” of such Guarantor under the Guarantee and Collateral
Agreement.  Each Guarantor hereby (i) confirms that each Loan Document to which
it is a party or is otherwise bound will continue to guarantee to the fullest
extent possible in accordance with the Loan Documents, the payment and
performance of the Obligations,





6



 

including without limitation the payment and performance of all such applicable
Obligations that are joint and several obligations of each Guarantor now or
hereafter existing; (ii) acknowledges and agrees that the Guarantee and
Collateral Agreement and each of the other Loan Documents to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of the Incremental Amendment; and
(iii) acknowledges, agrees and warrants for the benefit of the Administrative
Agent and each Secured Party that there are no rights of set-off or
counterclaim, nor any defenses of any kind, whether legal, equitable or
otherwise, that would enable such Guarantor to avoid or delay timely performance
of its obligations under the Loan Documents (except to the extent such
obligations constitute Excluded Swap Obligations (as defined in the Guarantee
and Collateral Agreement) with respect to such Guarantor).

Section 8.        Reaffirmation of Security Agreement.

(a)        Each Loan Party hereby acknowledges that it has reviewed and consents
to the terms and conditions of this Incremental Amendment and the transactions
contemplated hereby, including, without limitation, the extension of credit in
the form of the Incremental Revolving Credit Commitments in an aggregate
principal amount of $131,000,000.  In addition, each Loan Party reaffirms the
security interests previously granted by such Loan Party under the terms and
conditions of the Guarantee and Collateral Agreement to secure the Obligations
and agrees that such security interests remain in full force and effect and are
hereby ratified, reaffirmed and confirmed.  Each Loan Party hereby confirms that
the security interests granted by such Loan Party under the terms and conditions
of the Guarantee and Collateral Agreement secures the Incremental Revolving
Credit Commitments as part of the Obligations.  Each Loan Party hereby
(i) confirms that each Loan Document to which it is a party or is otherwise
bound and all Collateral (as defined in the Guarantee and Collateral Agreement)
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents, the payment
and performance of the Obligations, as the case may be, including without
limitation the payment and performance of all such applicable Obligations that
are joint and several obligations of each Loan Party now or hereafter existing,
(ii) confirms its respective prior grant to the Administrative Agent for the
benefit of the Secured Parties of the security interest in and continuing Lien
on all of such Loan Party’s right, title and interest in, to and under all
Collateral (as defined in the Guarantee and Collateral Agreement), whether now
owned or existing or hereafter acquired or arising and wherever located, as
collateral security for the prompt and complete payment and performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all applicable Obligations (including all
such Obligations as amended, reaffirmed and/or increased pursuant to this
Incremental Amendment), subject to the terms contained in the applicable Loan
Documents, and (iii) confirms its respective guarantees, prior pledges, prior
grants of security interests and other obligations, as applicable, under and
subject to the terms of each of the Loan Documents to which it is a party.

(b)        Each Loan Party acknowledges and agrees that each of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Incremental Amendment.





7



 

Section 9.        Reference to and Effect on the Credit Agreement and the Loan
Documents.

9.1       Incremental Amendment.      This Incremental Amendment constitutes (i)
the written notice required to be delivered by the Borrower to the
Administrative Agent under Section 3.3(a) of the Existing Credit Agreement, and
(ii) an “Incremental Amendment” for all purposes of the Credit Agreement and the
other Loan Documents.

9.2       Loan Document.

(a)        This Incremental Amendment is a “Loan Document” as defined and
described in the Existing Credit Agreement and all of the terms and provisions
of the Loan Documents relating to other Loan Documents shall apply hereto.  On
and after the Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended or otherwise modified by this Incremental Amendment.

(b)        On and after the Effective Date, (i) the Incremental Revolving Credit
Commitments shall constitute “Commitments” and “Revolving Credit Commitments”,
(ii) the Incremental Revolving Credit Loans are “Revolving Credit Loans” and
“Loans” and (iii) each Incremental Revolving Lender shall be a “Lender”, a
“Revolving Credit Lender” and an “Incremental Revolving Lender”, as each term is
defined in the Credit Agreement, in each case, for all purposes under the Credit
Agreement and the other Loan Documents.

9.3       No Waiver.  The execution, delivery and effectiveness of this
Incremental Amendment shall not, except as expressly provided herein, operate as
a waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.

9.4       No Novation.  This Incremental Amendment shall not constitute a
novation of the Existing Credit Agreement or of any other Loan Document.

Section 10.      Miscellaneous.

10.1     Confirmation.  The provisions of the Loan Documents, as amended by this
Incremental Amendment, shall remain in full force and effect in accordance with
their terms following the effectiveness of this Incremental Amendment.

10.2     Ratification and Affirmation.  Each of the undersigned does hereby
adopt, ratify, and confirm the Existing Credit Agreement and the other Loan
Documents, as amended hereby, and its obligations thereunder.  The Borrower
hereby acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
notwithstanding the amendments contained herein.

10.3     Amendment, Modification and Waiver.  This Incremental Amendment may not
be amended, modified or waived except pursuant to a writing signed by each of
the parties hereto.





8



 

10.4     Counterparts.  This Incremental Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Incremental
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.  The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Incremental Amendment and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.5     NO ORAL AGREEMENT.  THIS INCREMENTAL AMENDMENT, THE EXISTING CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

10.6     GOVERNING LAW.  THIS INCREMENTAL AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.7     Severability.  Any provision of this Incremental Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.8     Headings. The headings of this Incremental Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

[signature pages follow]

 

 



9



 

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be duly executed as of the date first written above.

 

 

 

 

 

 

 

 

SIX FLAGS ENTERTAINMENT

 

CORPORATION,

 

as Parent

 

 

 

By:

/s/ Leonard A. Russ

 

Name:

Leonard A. Russ

 

Title:

Interim Chief Financial Officer

 

 

 

SIX FLAGS OPERATIONS INC.,

 

as Holdings

 

 

 

By:

/s/ Leonard A. Russ

 

Name:

Leonard A. Russ

 

Title:

Interim Chief Financial Officer

 

 

 

SIX FLAGS THEME PARKS INC.,

 

as Borrower

 

 

 

By:

/s/ Leonard A. Russ

 

Name:

Leonard A. Russ

 

Title:

Interim Chief Financial Officer

 





[Signature Page to First Incremental Amendment to Second Amended and Restated
Credit Agreement]



 

 

 

 

 

 

FIESTA TEXAS, INC.

 

FUNTIME, INC.

 

FUNTIME PARKS, INC.

 

GREAT AMERICA LLC

 

GREAT ESCAPE HOLDING INC.

 

HURRICANE HARBOR GP LLC

 

HURRICANE HARBOR LP LLC

 

MAGIC MOUNTAIN LLC

 

PARK MANAGEMENT CORP.

 

PREMIER INTERNATIONAL HOLDINGS INC.

 

PREMIER PARKS HOLDINGS INC.

 

SIX FLAGS AMERICA INC.

 

RIVERSIDE PARK ENTERPRISES, INC.

 

SIX FLAGS AMERICA PROPERTY

 

CORPORATION

 

SIX FLAGS GREAT ADVENTURE LLC

 

SIX FLAGS INTERNATIONAL

 

DEVELOPMENT CO.

 

SIX FLAGS SERVICES, INC.

 

SIX FLAGS SERVICES OF ILLINOIS, INC.

 

SIX FLAGS ST. LOUIS LLC

 

SOUTH STREET HOLDINGS LLC

 

STUART AMUSEMENT COMPANY

 

SF GREAT AMERICA HOLDING LLC

 

SIX FLAGS CONCORD LLC

 

SIX FLAGS DARIEN LLC

 

SIX FLAGS DARIEN SEASONAL LLC

 

SIX FLAGS SPLASHTOWN LLC

 

SIX FLAGS FRONTIER LLC

 

SIX FLAGS WW BAY LLC

 

SIX FLAGS PHOENIX LLC

 

HWP DEVELOPMENT HOLDINGS LLC

 

SIX FLAGS MW LLC

 

 

 

 

 

By:

/s/ Leonard A. Russ

 

Name:

Leonard A. Russ

 

Title:

Interim Chief Financial Officer

 

 

 

 

 

 

 





[Signature Page to First Incremental Amendment to Second Amended and Restated
Credit Agreement]



 

 

 

 

 

 

HURRICANE HARBOR LP

 

 

 

By:

Hurricane Harbor GP LLC,

 

 

its General Partner

 

 

 

By:

/s/ Leonard A. Russ

 

Name:

Leonard A. Russ

 

Title:

Interim Chief Financial Officer

 

 

 

SIX FLAGS AMERICA LP

 

 

 

By:

Funtime, Inc.,

 

 

its General Partner

 

 

 

By:

/s/ Leonard A. Russ

 

Name:

Leonard A. Russ

 

Title:

Interim Chief Financial Officer

 

 

 

SIX FLAGS GREAT ESCAPE L.P.

 

GREAT ESCAPE THEME PARK L.P.

 

GREAT ESCAPE RIDES L.P.

 

 

 

By:

Great Escape Holding Inc.,

 

 

their General Partner

 

 

 

By:

/s/ Leonard A. Russ

 

Name:

Leonard A. Russ

 

Title:

Interim Chief Financial Officer

 

 

 

HWP DEVELOPMENT LLC

 

 

 

By:

/s/ Leonard A. Russ

 

Name:

Leonard A. Russ

 

Title:

Interim Chief Financial Officer

 





[Signature Page to First Incremental Amendment to Second Amended and Restated
Credit Agreement]



 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent, an

 

Issuing Bank, the Swing Line Lender and an

 

Incremental Revolving Lender

 

 

By:

/s/ Kyle R. Holtz

 

Name:

Kyle R. Holtz

 

Title:

Director

 





[Signature Page to First Incremental Amendment to Second Amended and Restated
Credit Agreement]



 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as an Incremental Revolving Lender

 

 

 

By:

/s/ Jonathan Tristan

 

Name:

Jonathan Tristan

 

Title:

Vice President

 





[Signature Page to First Incremental Amendment to Second Amended and Restated
Credit Agreement]



 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as an Incremental Revolving Lender

 

 

 

By:

/s/ Thomas M Manning

 

Name:

Thomas M Manning

 

Title:

Authorized Signatory

 





[Signature Page to First Incremental Amendment to Second Amended and Restated
Credit Agreement]



 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as an Incremental Revolving Lender

 

 

 

By:

/s/ Matthew Cheung

 

Name:

Matthew Cheung

 

Title:

Vice President

 





[Signature Page to First Incremental Amendment to Second Amended and Restated
Credit Agreement]



 

 

 

 

 

BBVA USA,

 

as an Incremental Revolving Lender

 

 

 

By:

/s/ Jay S. Tweed

 

Name:

Jay S. Tweed

 

Title:

SVP

 





[Signature Page to First Incremental Amendment to Second Amended and Restated
Credit Agreement]



 

 

 

 

 

 

 

 

 

Agreed and acknowledged:

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

By:

/s/ Martin Corrigan

 

Name:

Martin Corrigan

 

Title:

Vice President

 

 



[Signature Page to First Incremental Amendment to Second Amended and Restated
Credit Agreement]



 

 

Schedule A

Incremental Revolving Credit Commitments

 

 

 

Incremental Revolving Lender

Incremental Revolving Credit Commitment

Wells Fargo Bank, National Association

$
34,250,000

Bank of America, N.A.

$
28,500,000

Goldman Sachs Bank USA

$
22,750,000

JPMorgan Chase Bank, N.A.

$
22,750,000

BBVA USA

$
22,750,000

Total

$
131,000,000

 

 

